 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBentley-Jost Electric CorporationandInternationalBrotherhood,ofElectrical,Workers,LocalUnion No. 494,AFL-CIO. Case 30-CA-92666 April 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND CRACRAFTOn 12 January 1987 Administrative Law JudgeRobert W. Leiner issued the attached decision. TheRespondent filed exceptions, supporting brief, andanswering brief, and the General Counsel filedcross-exceptions, supporting brief, and answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusionsand to adopt the recommendedOrder.'ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Bentley-JostElectric Corporation, Milwaukee, Wisconsin, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Order.iWe deny as unnecessary the General Counsel's request for a visita-torial provision in our order.Paul Bosanac,Esq.,for the General Counsel.RussR.Mueller,Esq.,of Milwaukee, Wisconsin, for theRespondent.Neal F. Rosenberg,BusinessManager,of Milwaukee, Wis-consin, for the Union.DECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge. Thismatter was heard in Milwaukee, Wisconsin, on 13 No-vember 1986, on the General Counsel's 15 August 1986complaint,' alleging in substance that following theUnion's request for information regarding the relation-ship of Respondent Bentley-Jost Electric Corporation toanother employer, Respondent, in violation of Section8(a)(5) and (1) of the National Labor Relations Act (theAct), failed and refused to fully respond to the Union'srequest. In response to the General Counsel's complaint,Respondent filed a timely answer, dated 20 August 1986,iThe Union's underlying unfair labor practice charge was filed andserved on Respondent on 1 July 1986.inwhich it admitted certain, allegations, denied others,and denied the commission of any unfair labor practices.At the hearing, all parties were represented by coun-sel,were given full opportunity to call and` examine wit-nesses, submit oral and written evidence, and _ to argueorally on the record. At the close of the hearing, the par-tieswaived final argument and elected to file posthearingbriefs which have been carefully considered.On the entire record, including the briefs, and takinginto account the uncontradicted and credited testimonyof the witnesses, I make the followingFINDINGS OF FACT1.RESPONDENTAS STATUTORY EMPLOYERAs a result of stipulations and concessions at the open-ing of the hearing, there is no dispute that Bentley-JostElectric Corporation, aWisconsin corporation with anoffice and place of business in Milwaukee, Wisconsin, isan electrical contractor in the building and constructionindustry. It is a member of the National Electrical Con-tractorsAssociation-Milwaukee Chapter, N.E.C.A., Inc.(NECA or Association), an association of employers inthe building and construction industry existing for thepurpose, inter alia, of representing employer-members innegotiatingandadministeringcollective bargainingagreements with the Union. It is admitted that in the pastcalendar year, a representative period of its business op-erations,Respondent received goods, products, and ma-terials valued in excess of $50,000 from other enterprisesinWisconsin which enterprises received the goods, prod-ucts, and materials directly from points outside the Stateof Wisconsin. Respondent admits and I find that, at allmaterial times, on the basis of the above "indirectinflow" of goods and materials, it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II.THE UNION AS STATUTORY LABOR ORGANIZATIONRespondent admits and I find that at all times Interna-tional Brotherhood of Electrical Workers, Local UnionNo. 494, AFL-CIO (the Union), had been, and is, alabor organization within the meaning of Section 2(5) ofthe Act.2III.THE ALLEGED UNFAIR LABOR PRACTICESRespondent for 20 years has been and is an industrialand commercial electrical contractor, performing eitheras prime or subcontractor, in four counties in and aroundthe Milwaukee, Wisconsinarea.As noted, Respondent isa member of NECA whose Milwaukee Chapter has 87employers, and normally employs between 10 and 15full-time employees including supervisors. The Union, inbargaining NECA, represents about 1000 electrical em-2Respondent also admitsthat Louis J. Jost Jr., atallmaterial times,has been,and is,Respondent'spresident and a supervisorwithin themeaningof Sec. 2(11) of the Act andan agent ofRespondent within themeaning ofSec. 2(13) of the Act. Jost isRespondent's chief operatingand executiveofficer.283 NLRB No. 84 BENTLEY-JOST ELECTRIC CORP.ployees in the four-county areain and aroundMilwau-kee,Wisconsin.At the hearing, Respondent conceded that, at all mate-rial times, it had been a signatory to and bound by suc-cessive collective-bargainingagreementsbetween NECAand the Union, the latest of which is for the period 1June 1985 to 31 May 1988 (G.C. Exh. 2). Respondentalso admitted that the Union is the statutory collective-bargaining representative for employees covered in thecontract unit, admittedly an appropriateunit,3and assert-ed that the only issue in the case was the substantiveissue, presented hereafter, relating to the lawfulness of itsfailure and refusal to give 'certain information to theUnion.The General Counsel presented, three witnesses ' (in-cluding Louis J. Jost Jr., Respondent's president). ' Re-spondent chose to rest on the evidentiary record as pre-sented by the General Counsel and to rely on the legaldefenses propounded by Respondent in its pleadings,again atthe hearing, and further specified in its timelybrief. I find that the evidenceraises nomaterial issues offact, that the witnesses testified credibly, and that thecasepresents only a legal issue.Donald L. Statza, a Local 494 business representative,whose duties include the enforcement ,of the Union's col-lective-bargaining agreements, first heard of the existenceof Specialty Trades, Inc. in 1985 and learned that it wasin the electrical contractingbusinessin the Milwaukeearea.Specialty Trades, Inc. is not ' a signatory to any col-lective-bargaining agreement with the Union and, in par-ticular, is not a signatory to the Associationagreementwhich binds Respondent.Respondent's president, Jost, admitted that he hadheard of Specialty Trades, Inc., but declared that therewas no corporate connection between Respondent andSpecialty Trades, Inc. He testified that he knew thatSpecialty Trades, Inc. was located in and Worked out ofa house owned by one Charles Schmitt on 53d Street inMilwaukee; that it wasa nonunionoperation ,,engaged inthe business of plumbing, heating, and electrical contract-ing,with the electrical work being of the same type asperformed by Respondent. Jost also admitted that an-other location for Specialty Trades,Inc. is an answeringservice called Jost Management Services, Inc., which islocated in Respondent's office (Tr. 43); and that althoughSpecialty Trades, Inc. had been in operation for about 2years and performs the same type of electrical work asRespondent (Tr. 44), it is not in competition with Re-spondent according to his "memory" (Tr. 52).Jost further testified that he hasa son BrianJost and abrother Robert Jost; that Respondent's office, clerical,Phyllis 'Sommers,had been Respondent's clerical for 6 to8 years until a 1985 merger of six employing companies(allcontrolled by or involving members of the Jostfamily)which merger resulted in the creation of JostManagement Services Inc. Sommers is the office clericalfor the merged company.8Sec.2 05 of the current collectiveagreement,inter alia, provides,"The .. , transfer by an individual employer of any work . . . to anyperson .not recognizing the IBEW or one of its Local Unions .. .will be deemeda materialbreach of Agreement." (G.C. Exh. 2 )565In addition, Jost testified that David Nowicki, aformer electrical inspector for the city of Greenfield,Wisconsin, is a supervisory electrican who acquires con-struction permits for Specialty Trades, Inc.; and thatSpecialty Trades does not pay Nowicki a salary but re-munerateshim-in the form of occasional gratuities, other-wise unspecified in the record.Sometime in November 1985, Union RepresentativeStatza,reading alocal newspaper ("Daily Reporter")that carries reports of the granting of electrical permitsinmunicipalitiesin and around Milwaukee, discoveredthat Specialty Trades, Inc. had beenissued aconstruc-tion permit inthe nearby community of Wauwatosa,Wisconsin. He obtained a copy of the permit (G.C. Exh.14), found that David Nowicki was the supervisory elec-tricianwho obtained the permit for Specialty Trades,and that the permit showed a telephone number, pre-sumptively the telephone number of Specialty Trades.When union agent Statza dialed the number, he discov-ered that it was a telephone answering service. The tele-phone`answeringservicenotified him that SpecialtyTrades had both canceled the answering service and di-rected the answering service to refer any problem toBentley-Jost.Thereafter, in April 1986, when Union Agent Statzacontinued his investigation and' discovered a SpecialtyTrades permit application inMilwaukee,Wisconsin,therewas a different telephone number thereon (G.C.Exh. 15). He called that phone number, and a woman an-swered the phone on behalf of "S.T.I,V` When Statzaasked for Schmitt, the woman said that she would gethim, but Statza did not continue 'the conversation, Statzathereafter sought to discover from a Bentley-Jost em-ployee the situs of that telephone number (645-6988) andwas told that the phone bearing that number was in Re-spondent's office.In further search -for the identity of Specialty Trades,Inc., Statza found that a Wauwatosa application for anelectric contractor license (G.C. Exh. T) was filed inbehalf of Specialty Trades, Inc. and signed by Louis J.Jost Jr., as "Treas." [sic] of Specialty Trades, Inc. Jostadmitted that the signature was his. Jost, as above noted,is president of Respondent.Statza's continuing investigation disclosed an electricalpermit for a job submitted by Louis Jost, on behalf ofBentley-Jost, to perform contracting work at a bank(Mitchell Savings and Loan) in Greenfield,Wisconsin(G.C. Exh. 8). Statza sought and obtained the permitafter he visited the bank jobsite in'order to discover whowas actually, doing the electrical work. He discovered onthe job a boxcontaininglight fixtures with .the name"Specialty Trades' marked on the box. When Statza vis-ited the jobagain,he found Charles Schmitt on the job.Schmitt said that he was "Specialty Trades" and thatSpecialtyTrades had the job. The permit, as abovenoted, was issued to Bentley-Jost. He said that his broth-er and another worker were the only workers on the job.Statza alsofound that Specialty Trades, Inc. had filedan application for an electrical license in MilwaukeesometimeafterAugust 1985 with Brian Jost being thesecretary of the applicant (G.C. Exh. 12)— He also dis- 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcovered that Phyllis Sommers, Respondent's office cleri-cal,was notarizing permit applications for electrical con-tract work for both Specialty Trades, Inc. and Respond-ent (G.C. Exhs. 7, 12, and 13).In light of this information,Statzasent for the State ofWisconsin articles of incorporation of both SpecialtyTrades, Inc. and Bentley-Jost (G.C. Exhs. 9, 10, and 11).The documents disclose no apparent relation between thetwo corporations.On the morning of 28 April 1986, Statza and anotherunion agenttraveled by car to Schmitt's SpecialityTrades' 53d Street address in Milwaukee. They observeda man leavethe house, drive to Wauwatosa, and stop ata jobsite where a pizza parlor was being remodeled. Atthe jobsite, they took pictures of persons on the jobsite(G.C. Exhs. 17, 18, and 19). Present on the jobsite thatmorning were Respondent's president, Louis Jost, andhis brother, Jim Jost.On 19 May 1986, UnionBusinessManager NealF.Rosenberg wrote to 'Respondent the following letter(G.C. Exh. 3), attached to which was a questionnaire-of44 questions concerning Respondent's and SpecialtyTrades'business,suppliers,officers,directors, and em-ployees:It has come to our attention that your companyis,or may be, in violation of its collective bargain-ing agreementwith thisunion,by reason of the op-erations by your company or its principals, of an-other company called Specialty Trades Inc. hereaf-ter referred to as Company B, or by the perform-ance of work which would otherwise be performedby your company. Specifically, we believe thatthere is or may be violation of Article II, Sections2.01 and 2.05; Article IV, Section 4.02; Article VI,Wages; Article VIII, Sections 8.01 and 8.02; ArticleIX; Article X; Article XI, Sections 11.01 and 11.06of the Milwaukee Division Inside Wireman Agree-ment and possible other articles.Company B is presently performing. the sameservices that were previously performed by yourcompany with your employees. In addition, we be-lieve that there is a connection between your com-pany and Company B either financially or throughmanagement personnel,or both, and we believe thatthe object of creating Company B was to circum-vent the provisions of our collective bargainingagreement.Please consider _this letter a grievance.We wishto meet- at your earliest convenience to attempt tosettle this grievance. In order to determine' whetherin fact there is a violation, we request that you pro-vide answers to the questions on the attached ques-tionnaire.Please submit your response within ten days- ofthe date of this letter, so that we can proceed withthe handling of this grievance under the terms ofour collective bargaining agreement.SincerelyNeal F. RosenbergBusinessManagerBy letter of 29 July 1986 (G.C. Exh. 4), and an accom-panying answer sheet, Respondent's attorney Mueller an-swered the Union.4 In particular, in the answer sheet,Respondent denied that Bentley-Jost performed' any,work on Specialty Trades, Inc.'s products or jobs or thatSpecialty Trades, Inc. performed any work on Bentley-Jost's jobs. It provided three other pieces- of informationwith regard to Specialty Trades: it named SpecialtyTrades' supervisor as Charles Schmidt [sic]; it deniedthat any of its supervisors -performed work for SpecialtyTrades or that any of Specialty Trades supervisors per-formed work for it, and finally, it denied that any of itsmanagerial, personnel were, ever employed by SpecialtyTrades or that any of Specialty Trades' managerial per-sonnel were ever employed by Respondent. With regardto the three dozen other questions put by the Union toRespondent, Respondent noted, for example, that it per-formed estimating work for Specialty Trades, Inc. (ques-tion 22); but on other questions such as (question 33) theidentity by job titles or craft positions of the number ofemployees employed by Specialty Trades, the, personswho bid for Specialty Trades (question 28), SpecialtyTrades Sources of credit (question 11), bank (question 4),accountant (question 6), and where it kept its books andrecords (question 5), Respondent failed to answer.On 6 August 1986, the Union replied:Your letter of 29 July 1986 is clearly an inadequateresponse to the questions which we had previouslysent to you requesting information necessary tocarry out our duty as the collective-bargaining rep-resentative. It is clear you are merely continuingyour violation of the National Labor Relations Act.Very truly yours,Neal F. RosenbergBusiness ManagerIn response to this union accusation, Attorney Mueller,on 11 August 1986 wrote:4 The covering letter to AttorneyMuller's response is:Dear Mr. Rosenberg:Enclosed herewith is a separate document on which information isgiven on behalf of Bentley-Jost Electric Corp to the Questionnaire,which you submitted with your May 19, 1986 letter to the Company,in connection with the grievance stated in that letter.YourQuestionnaire'asks questions regarding"Company B" andyourletterof May 19, 1986, identifies this as "Specialty Trades,Inc.".The information given on the enclosed regarding SpecialtyTrades, Inc.isbased on information and belief and is indicated by"[Company B]". Any information not given for Specialty Trades,Inc., is because such is considered of a confidential nature to thatseparate corporation and the information is independent from thatwhich relates to the operations of Bentley-Jost Electric Corp. Inotherwords,the information that is given concerning SpecialtyTrades, Inc. is based on direct business dealings.You may wish to contact Mr. Richard Jacklin, 5401 ChateauDrive, #1 Rolling Meadows, Illinois, President, Specialty Trades,Inc., relative to the requested information that, is not provided by theenclosed.Unless I hear from you soon to the contrary, this reply will beconsidered as having fulfilled your request for information withregard to the stated grievance.Very truly yours,Russ R. Mueller BENTLEY-JOST ELECTRIC CORP.This is in reply to your 6 August 1986 letter rela-tive to the Company's attempt to satisfy the Union'srequest form informationin connectionwith thegrievance identified in your letter of 19 May 1986.Your reply to the information submitted to youby my letter of 29 July 1986, "is ` clearly an inad-equate response"cannot be further consideredunlessyou explain why you consider that to be so.Very truly yours,R. MuellerBy I July 1986, the Union had filed the instant unfairlabor practice charge.A. Positions of the PartiesIn short,, the General Counsel and the Union take theposition that the record heredisclosesthat the Unionhad gathered sufficient evidence to provide it with anobjective basis for believing that Respondent, in violationof contract prohibitions,was diverting unit work andthat such evidence provided the necessary legal "trig-ger," linking its request for information to Respondent'srelationship to work performed by nonunit employees.Pence Construction Corp.;281NLRB 322 (1986);DavisAcoustical Co.,280 NLRB ,1432 (1986);Walter N. Yoder& ,Sons Y. NLRB,754 F.2d 531 (4th Cir, 1985). , ,Respondent, apparently not abandoning its 29 Julywritten defense of the "confidential nature" of the infor-mation it possessedregarding Specialty Trades,also de-fends on the proposition that the obligation to furnish in-formation in these cases is a product of the collective-bargainingprocess.As such, Respondent argues thatwhatever the knowledge acquired by the Union withregard to the operations of Specialty Trades, Inc., suchknowledge remains irrelevant because the Union,in sup-port ' of its grievance, never notified Respondent of thewas violating the collective-bargaining agreement. Onthis basis,Respondent' concludes that the General Coun-sel has failedto prove the "triggering" mechanism: tomake relevant the requested information to some necessi-ty that such information begiven to the Union: Respond-ent further contends that its letter of 29 July 1986 to theUnion, answering some of the Union's questions, wasboth a product of the collective bargaining process and ademonstration of Respondent's good faith in answeringthe Union's questions. The secondary defense is that, inany event,Respondent satisfactorily' answered theUnion's request form information based on any obliga-tion 'cre:ated by the preliminary information supplied bytheUnion; and that any statutory obligation for Re-spondent to further reply must be based on further unioninformation to trigger' Respondent's further duty tosupply other information.Nothing in the"record, including Respondent's corre-spondence and argument, indicated that Respondent didnot possess the requested information or construed theUnion's 44-question questionnaire as a demand for irrele-vantmaterial. Indeed Respondent not only answeredsome of the questions put to it by the Union but initially567defendedits failureto further answer questions principal-ly on the ground that the information was "confidential."With regard to an employer's obligationto furnish in-formation to the employees' collective-bargaining agent,concerningthe alleged diversion of unit workin viola-tion of a collective-bargaining agreementin cases when,as" here,it is allegedthat the nonunion (emnployer) recipi-ent of the transferred workis in someway,related to thetransferring employer, the Board's rules maybe found incases such asPenceConstructionCorp.,supra;DavisAcoustical Co.,supra;Washington Materials v. NLRB,803F.2d 1333 (4th Cir. 1986);NLRB x Acme Industrial Co.,Associated General Contractors ofCalifornia,242 NLRB 891 (1979), enfd. 633 F.2d 766 (9thCir. 1980). These rules establish an employer's obligationto furnish the Union the requested information if there isa probability that such information" is relevant and willbe of use to the union in fulfilling its statutory duties andresponsibility as the employees' exclusive bargaining rep-resentative.The Union's informed administration of thecontract, including protection and preservation of unitwork (a mandatory subject of bargaining), as here, issuch a statutory duty in addition to any contract prohibi-tions againsttransfer of unit work. Cf.Southern, NevadaBuilders Assn.,274 NLRB 350 (1985)."The Board, in determining relevancy of the requestedinformation, uses a liberal discovery-type standard. Infor-mation regarding terms and conditions of employment ofunitemployees represented by the Union ispresumptivelyrelevant.Where the information, as here, concerns em-ployees oroperationsother than those represented bythe union, i.e., Specialty Trades, Inc.,- there is no suchpresumption.Ohio Power Co.,216 NLRB 987 (1975),enfd. 531 F.2d 1381 (6th Cir. 1976). In this latter situa-tion, the burden is on the union to establish, relevance ofthe requested information.Here, as inPence Construction,theGeneral Counseland the Union assert that the information gathered byUnion Representative Donald L. Statza (and, reported toUnionBusinessManager Neal Rosenberg) provided anobjective, factual, and reasonablebasis, for believing thatunit workwas beingdiverted from Respondent, thus ful-filling the Union's burden of establishing the relevancy ofthe information requested.B. Discussion and ConclusionsI am indebted to the analysis of Judge Cullen inPenceConstructionCorp.,supra.As noted therein, the unionhad the burden of showing the relevancy of nonunit in-formation, but the burden is not an exceptionally heavyone. The information requested need not necessarily bedispositive of the issues between the parties. It must onlyhave some bearing on it.Pfizer, Inc.,268 NLRB 916, 918(1984).The employer's obligation, in short, is to furnishinformation that hasa probable or''potential relevancetothe union's "performance of its duties and obligations"because abroad discoveryrule is crucialto full develop-ment of the role of collective bargaining contemplatedby the Act.Pence Construction Corp.,supra, citing cases.There must be "informed 'administration" of the collec- 568DECISIONSOF THE NATIONALLABOR RELATIONS BOARDtive agreement,by the union.Ibid.,citingSafeway Stores,252 NLRB 1323(1980).In cases involving the unlawful diversion of work,whether in involving an alter ego,subcontracting, ormerely tranferring or diverting unit work,the burden onthe union is to establish the relevancy of the requestedinformation as an aid to contract administration includingcontract violation.The right of the union to"informed"contract administration is a statutory,not a mere con-tract,right.SouthernNevada Builders Assn.,274 NLRB350 (1985).The proof necessary to "trigger"the employer's obli-gation to furnish information relating to work transfer inalleged violation of the contract is not such as to estab-lish that,in fact,therewas unlawful diversion of thework,but merely that the Union"had a reasonable beliefthat enough facts existed to give rise to a reasonablebelief that"therewas an unlawful diversion of workaway from unit employees.Pence ConstructionCorp.,citingWalter N. Yoder & Sons,754 F.2d 531,536 (4thCir. 1985),enfg.270 NLRB 652 (1984).Further, it isclear fromPence Construction,that there need,not be apending grievance pertaining to the alleged contract vio-lation in order to trigger the employer'sobligation tosurrender the requested information.In the instant case,however,the Union,citingRespondent's alleged viola-tion of specific contract provisions protecting unit work,formally-made a grievance out of its demand.The obli-gation to supply information extends not only to infor-mation to support the Union's decision whether or not tofile or process a grievance, but, as above noted, to thatwhich is necessary for the"informed administration" of acollective-bargaining agreement.Although the present facts do not necessarily showeither the existence of a single-integrated,unit of employ-ees employed by Respondent and Specialty Trades, Inc.or that Specialty Trades,Inc. was established or exists tounlawfully divert work out of Respondent'sunionizedunit,theUnion did submit preponderant credible evi-dence,through the testimony of Donald Statza, and therecord shows(based in part on 'the admissions of LouisJost Jr.) that Respondent is a constituent part of JostManagement Service,`Inc.; that Specialty Trades,Inc. isphysically located in JostManagement Services, Inc.,that Specialty Trades,Inc. maintains a telephone answer-ing service wherein Jost Management answers for Spe-cialty Trades,Inc. using a Jost Management clerical; thatSpecialty Trades, 'Inc.makes applications for licenses andpermits through Respondent's president,LouisJost Jr. asSpecialty Trades' treasurer and Brian Jost (son of LouisJost Jr.);that Specialty Trades (Schmitt)and its employ-ees were found at the Mitchell Saving and Loan jobsite,in Greenfield,Wisconsin,where the electrical job permitwas issued not to Specialty Trades but to Respondent;and yet materials on the job were in the name of Special-ty Trades,Inc. In addition,the union agents followed aperson apparently in the employ of Specialty Trades Inc.to a Specialty Trades, Inc. jobsite and there found Re-spondent'spresident Louis Jost Jr. and Jim Jost, Re-spondent having allegedly no corporate or business rela-tionship to Specialty Trades, Inc. As a prima faciematter,the evidence clearly shows, at least,an intermix-ing or confusionof bidding,corporate officials,produc-tionmaterials,and employees between Respondent andSpecialty Trades, Inc.Because SpecialtyTrades,Inc. admittedly performselectrical contractingwork of thesame nature as Re-spondent,I concludethat the Union, on the above evi-dence, had a reasonable basisfor its belief thatRespond-ent, in violationof the collective-bargaining agreement,might wellbe divertingwork from unit employees em-ployed byRespondent to employees of SpecialtyTrades,Inc.who are not coveredby any collective-bargainingagreementwith the Union. Thus, the record shows suffi-cient evidence linking possible Respondentcontract vio-lationwork diversion to the Union's 19 May questionsconcerning the relationshipof the twoemployers.C. Respondent's DefensesAlthough filing of the grievanceisnot a conditionprecedent to obligating the employerto supply relevantinformation,PenceConstructionCorp.,supra,and al-thoughRespondent doesnot deny thepotential rel-evance of the propoundedquestions(many of the samequestionspropounded and found relevantinDavis Acous-ticalCo.,supra),itdoes defend on the groundthat theUnion failed to adequately notify Respondentof the factson which theUnion sustained its "reasonablebasis forbelieving" thatRespondent was in violationof the col-lective-bargaining agreement.Neither logicnor case precedent demonstratesthat theUnion,in triggering Respondent's obligationto supplyinformation, is required to divulgeto the Employer theinformationon which itbases its "reasonable basis forbelieving.",Althoughit is true that some cases, e.g.,Davis AcousticalCo.,show that the Unioncommunicatedwith the employerthe facts of apparentwork diversionwhich itsinvestigationdivulged,there is no such indica-tionin Pence Construction Corp.In that case, as here, thefactors do not necessarily establish that the employerwas unlawfully diverting work to another entity. Theonly necessary condition is that the evidence providedthe Union witha reasonablebasis forits belief,expressedherein a letterto the Respondent, that Respondent wasdiverting erstwhileunit work, therebyviolatingthe col-lective-bargaining agreement.I concludethat the Board,not Respondent,is the arbiterof whether the Union'sevidence supports the "reasonablebelief."The Boardappearsto hold,inPence Construction,thatthere mustonly bea reasonable basis for the union's.con-clusion,conveyedto respondent,that respondent wasviolatingthecollective-bargainingagreement.Theunion's correspondence with the employer, as in the in-stant case, showed no disclosureof evidence on whichthe union based its reasonablebelief; rather,as in,the in-stant case, the communicationof the unionto the em-ployer allegedonly specific contract violations andmerely alleged,as inthe instantcase,, the employer's pur-pose of evading the obligations of collective-bargainingagreement.To rule otherwise, that theunion must supplyevidence,I find,would make respondent,rather than theBoard, the arbiter of whetherthe union's belief of the ex-istence of a contract violation had a"reasonable basis," BENTLEY-POST ELECTRICCORP.569which is the Board's standard inPence Construction.Were there an obligation, as Respondentinsists,for theUnion to supply Respondent with initial information, andthereafter, further information after Respondent's inter-mediate reply, before the Union could establish a "rea-sonablebasis" for its belief of a contract violation, notonly would Respondent, rather than the Board, becomethe arbiter of the Union's reasonable belief, but Respond-entwould become exclusive goal-keeperin a cat-and-mouse game:each time the Union would submit evi-dence to Respondent, Respondent, would decide whetheritwas sufficient to initially trigger and, thereafter, to fur-ther trigger Respondent's obligation to further supply in-formation.Neithet the Act, nor logic, nor the case lawpermit such a dilatory procedure. Moreover, such a pro-cedure would support continued delay (a) in having theUnion decide whether to file, or, as in the instant case,proceed to further process, a contract grievance; and (b)inpermitting continued intermediate diversion of unitwork which might ultimately be in violation of the con-tract and the Act.Fibreboard Corp. v.NLRB,379 U.S.203 (1964). Such a procedure would undermine the ex-press contrary policy ofNLRB v. Acme Industrial Co.,385 U.S. 432, 438-439 (1967): to require the employer toconvey to the union the information necessary topromptly evaluate the merits of the union's grievance inorder to sift our unmeritorious claims.In addition, Respondent's formal response of 29 July1986 to the Union's 19 May 1986 questionnaire interposesnot a denial of the relevancy of the questions, but onlyan assertion that the answers are of a "confidentialnature" to the operations of that "separatecorporation."In fact,Respondent's response answers some of theUnion's questions. Respondent's partial answer on themerits implicitly denotes, in my judgment, an admissionof -both the Union's need to know and the prima facierelevance of the questions in the questionnaire.Furthermore, Respondent's naked plea of "confiden-tiality" itself, absent a denial of relevance, serves toexcite the Union's interest with regard to possible unlaw-ful diversion rather than to quiet it. In the absence of anexplicit denial of relevance, I separately conclude thatRespondent's partial answer, joined to a defense of "con-fidentiality," per se is independent supporting evidenceof relevance of the Union's questions even in the absenceof other proof.I conclude, therefore, that the Union has supplied evi-dence beyond mere suspicion and surmise,SouthernNevada Builders Assn.,274 NLRB 350 (1985), and underPence Constructionhas demonstrated sufficient evidenceto support its burden of proof regarding the relevance ofits request for information concerning nonunit employeesand operations,Ohio Power Co.,216 NLRB 987 (1975). Ithas proved a reasonable basis for itsbelief(whether ornot ultimately true) that Respondent was diverting unitwork in violation of the collective-bargaining agreement.Such proof is further strengthened by (a) Respondent'spartial answer; and (b) Respondent's plea of confidential-ly.That evidence, 'together with its 19 May 1986 letterto Respondent alleging a violation of the collective-bar-gaining agreement and an unlawful evasion thereof, wassufficient to support the Union's burden of proof demon-strating that the requested information was relevant andessential to the performance of the Union's obligations asthe collective-bargaining representative to process itsgrievance and to administer the collective agreement. Iam therefore constrained to conclude that Respondent,by failing to produce the requested information, violatedSection 8(a)(5) and (1) of'the Act as alleged.5 In reach-ing this conclusion, I necessarily find no merit in Re-spondent's argument that the material is "confidential"and therefore need not be produced. I have found nocase threatening an employer's claim of the relationshipbetween itself and an alleged recipient of unlawful workdiversion as being "confidential." Indeed, as abovenoted, I have found the plea of confidentiality to be fur-ther evidence supporting the Union's reasonable belief ofwork diversion. Although the Board, in case of trade se-crets, has established a protective mechanism, in the faceof a Union's otherwise lawful demand for informationwhich might cause harmful disclosure,Kelly-SpringfieldTire Co.,266 NLRB 587 (1983), there is no reason to be-lieve that a procedural device protecting an employer'strade secrets can relate to an employer allegedly engagedin unlawfully diverting work. In any event, the facts ofrecord fail to show prima facie secret material to be pro-tected.6Cf.NLRB v. Jaggars-Chiles-Stovall,639 F.2d1344 (5th Cir. 1981).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By failing or refusing to provide the Union, in writ-ing,with the information requested in the Union's letterand questionnaire of 19 May 1986, Respondent has un-lawfully refused' to bargain with the Union and has en-gaged in, and is engaging in, unfair labor practices inviolation of Section 8(a)(5) and (1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has violated Section8(a)(5) and (1) of the Act, it is recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the purposes of the Act.This affirmative action will include the grant of the re-quested information and the posting of the usual notice.sPence Construction,supra; see alsoWashingtonmaterials xNLRB,803 F.2d 1333(4th Cir 1986).BTo the extent Respondent argues (Br 12)that the Union should seekthe information from Specialty Trades, Inc.,the issue is whether Re-spondent is obliged to surrender the information, not Specialty Trades. Inaddition,cases such asAmerican CyanamidCo.,129NLRB 683(1960),cited by Respondent,are distinguishable.Here, the Union is not seekingRespondent's records-merely answers.In the instant case, Respondentrefused to fully answer the Union's questions. 570DECISIONS OF THENATIONAL LABORRELATIONS BOARDOn- these findings of fact and conclusions of law andon the entire record, I issue the following recommend-e 7ORDERThe Respondent, Bentley-Jost Electric Corporation,Milwaukee,Wisconsin, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Refusingto bargain collectively with InternationalBrotherhood of ElectricalWorkers, Local Union No.494, AFL-CIO by refusing to furnish the Union with theinformation, in writing, requested in the Union's letterand questionnaire of-19 May 1986.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act(a) Forthwith furnish the Union with the informationrequested in its letter and questionnaire of 19 May 1986.(b)On request, bargain collectively in good faith withthe Union with regard to wages, hours, and other termsand conditions of employment of employees in the ap-propriateunitspecified in the collective bargainingagreement between Respondent and the Union whichagreement runs for the period of 1985 through 1988.(c) Post at its office and other facilities in Milwaukee,Wisconsin, copies of the attached notice marked "Ap-pendix."8 Copies of the notice, on forms provided by the7 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations'Board"shall read"Posted Pursuant to a Judgment ofRegional Director for Region 30, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any othermaterial.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.the UnitedStatesCourt of AppealsEnforcing an Orderof theNationalLaborRelations Board."-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withInternational Brotherhood of ElectricalWorkers, LocalUnion No. 494, AFL-CIO by refusing to furnish theUnion with the information requested in the Union'sletter and questionnaire of 19 May 1985.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in theexerciseof the,rightsguaranteed you by Section 7 of the Act.WE WILL furnish the Union with the information re-quested in its letter and questionnaire to us of 19 May1986.BENTLEY-JOST ELECTRIC CORPORATION